Citation Nr: 0307126	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  94-11 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected seizure disorder, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO) which granted the veteran's claim 
of entitlement to service connection for a seizure disorder 
and assigned a 10 percent disability rating.  The veteran 
disagreed with the assigned disability rating.  

In August 1992, the veteran testified at a hearing at the RO.  
In a December 1992 rating action, the disability evaluation 
for her service-connected seizure disorder was increased to 
20 percent effective March 28, 1991.  Since 20 percent is not 
the maximum benefit available under the law, this issue is 
also still on appeal before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) [on a claim for an original or increased 
rating, the claim remains in controversy when less than the 
maximum available benefit is awarded]. 

This case was previously before the Board and was remanded to 
the RO for additional evidentiary development in February 
1996 and April 1998.  


FINDING OF FACT

The evidence of record does not show that the veteran has had 
at least 1 major seizure in the last 6 months or 2 in the 
last year; or averages at least 5 to 8 minor seizures a week.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
seizure disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8914 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability rating in excess of the 
currently assigned 20 percent for her service-connected 
seizure disorder.  

In the interest of clarity, the Board will review the 
pertinent law and VA regulations, followed by a discussion of 
the factual background of this case.  The Board will conclude 
with an analysis of the issue on appeal.

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to her appeal in the April 
1992 Statement of the Case (SOC), and the November 1992 and 
September 2002 Supplemental Statements of the Case (SSOC).  

Crucially, the veteran was notified by letter from the RO in 
June 2001 of the evidence necessary to substantiate her claim 
as well as the evidence she was expected to obtain and which 
evidence VA would obtain.  That four page letter specifically 
explained the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of her and of VA in 
connection with her claim. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes VA 
treatment records and reports of VA examinations.  The 
veteran testified about symptoms of and treatment for her 
seizure disorder at a personal hearing at the RO in August 
1992.  The RO completed the development requested in the 
Board's February 1996 and April 1998 remands.  A report of an 
October 1998 VA examination is of record and will be 
discussed in the Board's decision below.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and her 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Disability ratings - general considerations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings".  
Id. 

Rating convulsive disorders

The veteran's service-connected seizure disorder is currently 
evaluated under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8914 [epilepsy, psychomotor].

Seizures are rated in accordance with a general rating 
formula applicable to the various types of seizures in 
Diagnostic Codes 8910-8914.  Under that formula, a 20 percent 
rating is warranted when at least 1 major seizure has 
occurred in the last 2 years or when at least 2 minor 
seizures have occurred in the last 6 months.  A 40 percent 
disability evaluation is warranted when there has been at 
least 1 major seizure in the last 6 months or 2 in the last 
year.  A 40 percent rating is also warranted for 5 to 8 minor 
seizures weekly.  A 60 percent rating is warranted when there 
has been at least 1 major seizure in 4 months over the last 
year; or 9-10 minor seizures weekly.  A 80 percent rating is 
warranted when there has been at least 1 major seizure in 3 
months over the last year; or more than 10 minor seizures 
weekly.  Finally, a 100 percent rating is warranted when 
there has been at least 1 major seizure per month over the 
last year.  See 38 C.F.R. § 4.124a (2002).  

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121.  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  In the presence of 
major and minor seizures, the rating will be based on the 
predominant type of seizure.  38 C.F.R. § 4.124a.

Factual Background

Medical records reveal that the veteran had a grand mal 
seizure in September 1989, during service, after giving 
birth.  The seizure was considered to be probably Pitocin 
induced.  

In March 1991, the veteran complained of memory lapses, 
headaches, light headedness and periods of amnesia.  She was 
worked up with an assessment of possible partial complex 
seizures as electroencephalogram (EEG) was abnormal and 
showed potentially epileptogenic activity.  She was treated 
with Tegretol.  In May 1991 she reported memory lapses which 
were increasing.  

VA treatment records show that the veteran was hospitalized 
from May 30 to June 4, 1991, for possible partial complex 
seizures with symptoms of headaches and confusion episodes.  
In August 1991, it was noted that she was experiencing 
episodes of unresponsiveness and blank stares up to 2 minutes 
occurring approximately once every 2 weeks.  The assessment 
was partial complex seizures versus 1st degree generalized 
seizure.  In December 1991, it was noted that her last 
seizure was in August 1991 and that the last EEG was normal.  

In a January 1992 rating decision, service connection was 
granted for a seizure disorder, evaluated as 10 percent 
disabling.  

VA treatment records show that in February 1992 the veteran 
reported that she had not had a seizure since August 1991.  
An entry in April 1992 indicated that her seizures were under 
control.  In June 1992, she reported that she had one seizure 
when she found herself in the shower fully clothed with no 
recollection of how she got there.  Her Tegretol was 
increased to 4 doses of 400 mg a day.  

In August 1992, the veteran testified that she had her first 
seizure in 1989 and now had petit mal seizures.  The last one 
was in July 1992 and lasted one minute.  She was on a special 
diet due to the seizures and took Tegretol daily.  She also 
stated that she got confused after the seizures and that the 
Department of Motor Vehicles (DMV) had taken her license.  

A VA treatment record in September 1992 shows that the 
veteran was seen for follow-up of seizures and stated that 
her last one was in July consisting of a staring episode.  It 
was stated that this period was the best control she had ever 
had.  

In December 1992, the disability rating for the service-
connected seizure disorder was increased to 20 percent.  

VA medical records show that in December 1992 the veteran's 
husband reported that she had had three "staring spells" in 
the previous week, which he indicated was typical for her.  
An entry in March 1993 noted that the DMV had reinstated her 
drivers license.  Additional outpatient treatment records 
show continued visits.  There was good control of the 
seizures shown.  Difficulty with memory was noted in August 
1995, but the veteran was reported as being stable and 
driving.  In August 1996, she reported an episode of 
disorientation, but denied any seizures.  She indicated that 
she worked as a substitute teacher.  

On VA examination in November 1996, the veteran reported that 
her most recent seizure occurred in April 1996 when she was 
at the store and could not figure out where she was.  The 
examiner questioned the classification of the reported 
"seizures" since 1989 and indicated that the record showed 
no symptoms suggestive of seizure or possible seizures until 
April and June 1996.  The examiner cited an impression by a 
neurologist in August 1996 that whatever the episodes were 
they should not interfere with the veteran's driving.  

An August 1997 VA treatment record noted that the veteran's 
last "staring" episode was in June 1996.  It was noted that 
she was still a substitute teacher and was driving.  When 
seen in September 1998, she reported that her last seizure 
was in June 1998 and lasted a few seconds.  She indicated 
that these episodes happened only during stressful times and 
occurred on average 2-3 times a year.  

The veteran was afforded a VA fee basis neurological 
evaluation in October 1998.  At that time, she reported that 
she had not had a generalized seizure since 1989.  She did 
state that she continued to have "petit mal" seizures about 
once or twice a month.  She had had periods of up to three 
months when she had been seizure free.  She also knew when a 
seizure was about to occur because she had a sharp sensation 
in the area of the left temple.  She had sufficient warning 
that she was able to sit.  She had been told that she sat and 
stared straight ahead and that this lasted for about 5 to 15 
seconds, after which she was slightly confused for about 2 to 
10 minutes.  Episodes occurred more frequently if she was 
under stress.  She took Tegretol,
200 mg five times a day.  She indicated that she worked as a 
teacher in a middle school and had had a few seizures in the 
presence of her class.  She had been told that she sat and 
stared straight ahead.  She had informed her students of 
these episodes and a student usually went to the nurse's 
office and got medical personnel.  She then rested at the 
school for 30 minutes to an hour after the episode.  The 
episodes were not associated with tongue biting or loss of 
bladder control. 
She was aware of many lapses in alertness.  She stated that, 
for example, she would be watching television and several 
seconds of the program would go by without her being aware or 
she would start watching a show and the next she knew it was 
towards the end.  

The examiner noted that the veteran was driving a motor 
vehicle and that her license was not restricted by DMV.  
Neurological evaluation was essentially normal.  The 
examiner's impression was probable complex partial seizures.

The examiner indicated that the veteran probably did have 
seizures, which were temporal lobe in origin.  The examiner 
went on to state that "it appears likely but cannot be said 
with absolute certainty that the patient has seizures.  
Strong conflicting evidence is that she continues to operate 
a motor vehicle."

There is no more recent medical evidence of record.  As noted 
above in connection with the Board's discussion of the VCAA, 
the veteran received a VCAA letter from the RO in June 2001.  
She did not respond or otherwise identify any recent 
pertinent medical evidence.   In December 2002, the RO 
informed the veteran by letter that her appeal was being 
transferred to the Board but that she could submit additional 
evidence directly to the Board.  No evidence has been 
submitted.  The veteran's representative has made 
presentations to the RO in December 2002 and to the Board in 
March 2003.  No recent medical or other evidence was 
identified.



Analysis

As an initial matter, the Board is of course aware that the 
most recent medical evidence is almost five years old.  
However, there is no indication that such evidence is stale.  
As discussed by the Board in the paragraph immediately above, 
the veteran and her representative have been accorded ample 
opportunity to present such evidence, but none has been 
forthcoming.  There is no evidence that the veteran's 
service-connected seizure disorder has worsened recently.

The Board also points out that there have been two previous 
remands in this case.   The appeal has existed for over ten 
years without resolution.  As the Court stated in Erspamer v. 
Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years is an 
undeniably, and unacceptably, long time to have passed since 
[the appellant] first filed the claim for benefits with the 
VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim."  The 
Board agrees with the stated goals of the Court and does not 
believe that additional development or further delay in 
adjudication would be in the best interest of the veteran or 
of VA. 

Schedular rating

The schedular criteria have been set out in the law and 
regulations section above.  The veteran's seizure disorder is 
currently rated as 20 percent disabling.  In order for the 
next higher rating, 40 percent, to be granted, there must be 
5 to 8 minor seizures weekly.

Turning to the medical and other evidence of record, the 
Board finds that the medical evidence does not show that the 
veteran has experienced any major seizures since her initial 
seizure in 1989.  The veteran own statements reflect that she 
only experiences brief periods of "staring", "confusion" 
or "disorientation" lasting no more than a few minutes, 
which is consistent with minor seizures for VA purposes.  
Moreover, no objective medical evidence is on file which 
documents that the veteran has experienced any period of 
unconsciousness during her seizure episodes.  See 38 C.F.R. § 
4.124a.  

There has been some question as to whether the veteran's 
episodes of "staring" in fact constitute seizures.  The 
October 1998 fee basis examiner, although indicating that the 
matter was not certain, concluded that seizures actually 
existed.  Based on the medical opinion of record, the Board 
finds that the veteran in fact experiences minor seizures as 
a result of her service-connected seizure disorder.  However, 
for reasons expressed immediately below, the evidence on file 
does not show that she experiences five to eight minor 
seizures weekly, which are required for the assignment of a 
disability rating higher that the currently assigned 20 
percent under 38 C.F.R. § 4.124a.  

In April 1991, the veteran reported experiencing episodes of 
unresponsiveness and blank stares approximately once every 2 
weeks.  During testimony in August 1992, she noted that she 
may have had 3 seizures during the past 3 months.  In 
December 1992, her husband reported that she had had 3 
staring spells in the last week.  When seen for VA 
examination in November 1998, the veteran reported having 
petit mal seizures about once or twice a month.  She 
indicated that she had had periods of up to three months when 
she had been seizure free.  Based on this evidence, the Board 
concludes that the veteran does not meet or nearly 
approximate the criteria for a disability rating in excess of 
20 percent under Diagnostic Code 8914.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran meet or 
nearly approximated the criteria for a disability rating in 
excess of 20 percent for her seizure disorder.  As the 
factual background makes clear, there have been no major 
seizures at any time since the veteran left military service.  
There appears to be no evidence that the frequency and 
severity of the veteran's seizures has changed appreciably at 
any time since service, and there is certainly no evidence 
that  the level of frequency or severity ever approached that 
which would allow for the assignment to a higher rating.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

 
ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected seizure disorder is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

